Case 2:20-cv-07727-SRC-CLW Document 10 Filed 11/17/20 Page 1 of 3 PageID: 127




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

____________________________________
                                    :
OHIO SECURITY INSURANCE             :
COMPANY,                            :
                                    :
      Plaintiff,                    :                  Civil Action No. 20-7727 (SRC)
                                    :
                  v.                :
                                    :
J. GENNARO TRUCKING INC.,           :                             OPINION
                                    :
      Defendant.                    :
____________________________________:

CHESLER, U.S.D.J.

       This matter comes before this Court on the motion for entry of default judgment,

pursuant to Federal Rule of Civil Procedure 55(b), by Plaintiff Ohio Security Insurance

Company.     Plaintiff filed the Complaint on June 24, 2020, asserting two counts of breach of

contract for non-payment of premiums for two insurance policies, the Business Auto Policy and

the Commercial Package Policy.      The Complaint sought damages against Defendant J. Gennaro

Trucking Inc. on the first claim in the amount of $153,629.07, plus interest from August 15,

2018; and, on the second claim, in the amount of $2,881.46, plus interest from August 15, 2018.

       The record indicates that Defendant was served on July 3, 2020 and has not appeared in

the action, and default against Defendant was entered on August 6, 2020.       Plaintiff now moves

for entry of default judgment.

       Fed.R.Civ.P. 55(b)(2) authorizes the entry of a default judgment against a party that has

defaulted.   In the Third Circuit, “the entry of a default judgment is left primarily to the


                                                  1
Case 2:20-cv-07727-SRC-CLW Document 10 Filed 11/17/20 Page 2 of 3 PageID: 128




discretion of the district court.” Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984).

Before it enters default judgment, the district court must find that the Complaint's factual

allegations “constitute a legitimate cause of action.” Chanel, Inc. v. Gordashevsky, 558 F.

Supp. 2d 532, 536 (D.N.J. 2008).      The court accepts as true the complaint’s factual assertions,

except those pertaining to damages, which the movant must instead prove.        Comdyne I, Inc. v.

Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).

          The Complaint alleges that Plaintiff and Defendant entered into two insurance contracts

and that Defendant subsequently stopped paying the premiums for the policies at issue.

Plaintiff seeks damages for the balances due on the accounts, as well as pre-judgment interest.

The Court finds that these factual allegations, now taken as true, constitute a legitimate cause of

action.    Plaintiff has submitted account statements for the two policies that establish the

balances due on the accounts as $153,629.07 and $2,881.46, for a total balance due of

$156,510.53.      The declaration submitted in lieu of a brief seeks additional damages for

prejudgment interest.

          Under New Jersey law, “the award of prejudgment interest on contract and equitable

claims is based on equitable principles. . . . The allowance of prejudgment interest is a matter of

discretion for the trial court.” Cty. of Essex v. First Union Nat. Bank, 186 N.J. 46, 61 (2006).

Plaintiff has offered no justification whatever for the award of prejudgment interest and it will be

denied.




                                                   2
Case 2:20-cv-07727-SRC-CLW Document 10 Filed 11/17/20 Page 3 of 3 PageID: 129




       Plaintiff’s motion for entry of default judgment is granted in part and denied in part.   As

to the motion for an award of prejudgment interest, the motion is denied.    As to the motion for

an award of contract damages, the motion is granted, and the Court awards damages in the

amount of $156,510.53.

                                                   s/Stanley R. Chesler
                                             STANLEY R. CHESLER, U.S.D.J.

Dated: November 17, 2020




                                                 3
